          Case 1:18-cv-01336-NONE-GSA Document 26 Filed 05/06/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   CEDRIC LYNN STRUGGS,                                 1:18-cv-01336-NONE-GSA-PC
12                 Plaintiff,                             ORDER DENYING MOTION FOR
                                                          APPOINTMENT OF COUNSEL
13         vs.                                            (ECF No. 22.)
14   C. PFEIFFER, et al.,
15                 Defendants.
16

17          On December 2, 2019, Plaintiff filed a motion seeking the appointment of counsel.
18   Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland,
19   113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to represent
20   Plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the
21   Southern District of Iowa, 490 U.S. 296, 298 (1989).            However, in certain exceptional
22   circumstances the Court may request the voluntary assistance of counsel pursuant to section
23   1915(e)(1). Rand, 113 F.3d at 1525.
24          Without a reasonable method of securing and compensating counsel, the Court will seek
25   volunteer counsel only in the most serious and exceptional cases. In determining whether
26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success
27   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
                                                      1
          Case 1:18-cv-01336-NONE-GSA Document 26 Filed 05/06/20 Page 2 of 2



 1          In the present case, the Court does not find the required exceptional circumstances.
 2   Plaintiff argues that he cannot afford counsel, his imprisonment will greatly limit his ability to
 3   litigate, and he is receiving mental health care at the prison. These conditions are serious and
 4   make it more difficult for Plaintiff to litigate, but they do not make Plaintiff’s case exceptional
 5   under Ninth Circuit law. At this stage in the proceedings, the Court cannot make a determination
 6   that Plaintiff is likely to succeed on the merits. On April 10, 2020, the Court issued an order for
 7   Plaintiff to show cause why this case should not be dismissed as barred by Heck v. Humphrey,
 8   512 U.S. 477, 483 (1994), which may dispose of the case. Moreover, based on the record in this
 9   case, the Court finds that Plaintiff is able to adequately articulate his claims. Further, the legal
10   issue in this case -- whether Plaintiff received due process before he was found guilty of a Rules
11   Violation -- is not complex. Therefore, Plaintiff’s motion shall be denied without prejudice to
12   renewal of the motion at a later stage of the proceedings.
13          Accordingly, for the foregoing reasons, Plaintiff’s motion for the appointment of counsel
14   is HEREBY DENIED, without prejudice.
15

16   IT IS SO ORDERED.

17      Dated:     May 6, 2020                             /s/ Gary S. Austin
18
                                                       UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28

                                                      2
